Name: Commission Regulation (EC) NoÃ 6/2005 of 4 January 2005 correcting Regulations (EC) NoÃ 46/2003 and (EC) NoÃ 47/2003 as regards mixes of different types of fresh fruit and vegetables in the same sales package
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 5.1.2005 EN Official Journal of the European Union L 2/3 COMMISSION REGULATION (EC) No 6/2005 of 4 January 2005 correcting Regulations (EC) No 46/2003 and (EC) No 47/2003 as regards mixes of different types of fresh fruit and vegetables in the same sales package THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) Commission Regulation (EC) No 48/2003 of 10 January 2003 laying down the rules applicable to mixes of different types of fresh fruit and vegetables in the same sales package (2) applies to sales packages of a net weight of three kilograms or less. (2) There is a mistake in Commission Regulation (EC) No 46/2003 of 10 January 2003 amending the marketing standards for fresh fruit and vegetables as regards mixes of different types of fresh fruit and vegetables in the same sales package (3) and in Commission Regulation (EC) No 47/2003 of 10 January 2003 amending Annex I to Council Regulation (EC) No 2200/96, which provide that different types of products covered by the marketing standards for fresh fruit and vegetables may be combined in sales packages of a net weight of less than three kilograms. (3) Regulations (EC) No 46/2003 and (EC) No 47/2003 must therefore be corrected to allow sales packages covered by this provision to be of a net weight of three kilograms or less. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 46/2003, of a net weight of less than three kilograms is hereby replaced by of a net weight of three kilograms or less. Article 2 In Article 1 of Regulation (EC) No 47/2003, of a net weight of less than three kilograms is hereby replaced by of a net weight of three kilograms or less. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 7, 11.1.2003, p. 65. (3) OJ L 7, 11.1.2003, p. 61.